
	

116 S1813 IS: Smoke-Ready Communities Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1813
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide wildfire
			 smoke mitigation assistance to States and units of local government, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Smoke-Ready Communities Act of 2019.
 2.Wildfire smoke mitigation assistanceTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
			
				431.Wildfire smoke mitigation assistance
 (a)In generalThe President may provide assistance, including grants, equipment, supplies, and personnel, to any eligible State, unit of local government, or Indian Tribe for the mitigation, management, and control of smoke caused by one or more wildfires.
 (b)EligibilityA State or local government with jurisdiction of an area impacted by smoke caused by one or more wildfires shall be eligible for assistance under this section.
 (c)Coordination with State and Tribal departmentsIn providing assistance under this section, the President shall coordinate with State and Tribal departments of health, forestry, and emergency management.
 (d)Essential assistanceIn providing assistance under this section, the President may use the authority provided under section 403, including providing N95 filtering facepiece respirators, mechanical air filters, portable air filters, or upgrading central heating, ventilating, and air-conditioning (HVAC) systems for public buildings.
 (e)Rules and regulationsThe President shall prescribe such rules and regulations as are necessary to carry out this section..
		3.Smoke resilient housing grant program
 (a)DefinitionIn this section— (1)the term eligible entity means—
 (A)a State; (B)an Indian Tribe;
 (C)a homeowner; (D)an individual or family renting a dwelling unit or home; and
 (E)an owner of a building with rental dwelling units or of a home that is rented to an individual or family; and
 (2)the term Secretary means the Secretary of Housing and Urban Development. (b)EstablishmentThe Secretary shall establish a program under which the Secretary shall provide grants to eligible entities to increase the smoke resiliency of dwellings owned or occupied by vulnerable persons and pay for any associated increases in energy costs.
 (c)Use of fundsActivities carried out using grant funds may include— (1)carrying out weatherization measures to mitigate air infiltration;
 (2)installing air filtration systems; and (3)providing assistance for related energy costs from the operation of those systems.
 (d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 4.Smoke resilient business grant program (a)DefinitionsIn this section—
 (1)the term Administrator means the Administrator of the Small Business Administration; and (2)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
 (b)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to owners of small business concerns to increase the smoke resiliency of the business concern.
 (c)Use of fundsActivities carried out using grant funds may include— (1)acquiring protective gear for employees; and
 (2)upgrading the heating, ventilation, and air cooling system of any building in which the small business concern operates.
 (d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.  